IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0825
                             Filed October 28, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAMES ANTHONY OLDS,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Linn County, Robert E. Sosalla

(preliminary hearing) and Marsha M. Beckelman (trial), Judges.



      The defendant appeals from his convictions and sentence for sexual

abuse in the second degree, sexual exploitation of a minor, lascivious acts with a

child, lascivious conduct with a minor, false imprisonment, and indecent

exposure. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Katherine Krickbaum and Heather

Ann Mapes, Assistant Attorneys General, Jerry Vander Sanden, County

Attorney, and Nick Maybanks, Assistant County Attorney, for appellee.



      Heard by Danilson, C.J., Tabor, J., and Sackett, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2


DANILSON, Chief Judge.

       James Olds appeals from his convictions and sentence for sexual abuse

in the second degree, sexual exploitation of a minor, lascivious acts with a child,

lascivious conduct with a minor, false imprisonment, and indecent exposure. He

maintains the trial court admitted evidence of the complaining witness in violation

of the Confrontation Clause of the Sixth Amendment. He also maintains the

court erred by admitting hearsay evidence that was not subject to an exception.

He argues his trial counsel was ineffective for failing to request a limiting

instruction regarding questions asked of the complaining witness.         Lastly, he

maintains the district court erred in denying his motion for judgment of acquittal.

       Because the victim (S.O.) appeared at trial and was cross-examined,

Olds’ Sixth Amendment right to confront the witnesses against him has not been

violated under the Federal Constitution. We decline the invitation to interpret the

Iowa Constitution differently, as the issue was not preserved. We find the district

court properly admitted the recordings of the Child Protection Center (CPC)

interviews pursuant to the residual hearsay rule. Because Olds maintains the

district court was wrong to admit the testimony of the mother about S.O.’s

previous statements but does not argue any specific error made by the district

court, we decline to address the issue. Additionally, Olds’ complaint regarding

the admission of S.O.’s discovery deposition was not preserved, and we decline

to address the issue. Because the jury’s verdicts are supported by substantial

evidence, the district court did not err in denying Olds’ motion for judgment of

acquittal. Because the weight off the evidence also supports the verdicts, the

district court did not abuse its discretion in denying Olds’ motion for new trial.
                                       3


Finally, we preserve for possible postconviction-relief proceedings Olds’ claim

that trial counsel was ineffective for failing to request a limiting instruction

regarding Haskins’ questions at the CPC interviews. We affirm.

I. Background Facts and Proceedings.

       S.O. is the granddaughter of the defendant. Her father, Corbin Olds, is

the defendant’s adopted son.

       On June 14, 2011, S.O. was six years old. While in the car with her

mother, Jamie Olds, S.O. told her mother that “Papa Anthony”—the defendant—

made her have a cigarette. She told her mother it was supposed to be a secret.

When asked if Olds and S.O. had any other secrets, S.O. stated, “Papa Anthony

makes up with me.” Later the same day, S.O. used a doll to demonstrate to her

mother how the defendant straddled her while she laid on a bed. S.O. stated she

had her clothes on but Papa Anthony did not.

       The mother contacted the police department who notified the Iowa

Department of Human Services (DHS) of the allegations. An interview was set

with a CPC for June 17. The mother did not discuss the allegations with S.O.

after contacting the police.

       Rachel Haskins, a trained forensic interviewer, conducted the interview

with S.O. at the CPC. During the interview, S.O. told Haskins that Papa Anthony

wanted her to keep the “sex secret.” She said he asked her if she wanted to

have sex and she told him no, but he said “yes, yes, yes.” She also described

that Papa Anthony was naked on top of her while she laid on his bed and

watched cartoons.     She stated she “almost throwed up” when she “saw his

bottom.” She said Uncle Romello—Olds’ son—walked into Olds’ bedroom and
                                         4


told them to stop having sex and then threw her to the ground. Papa Anthony

had his clothes off but her clothes were on. She described seeing his “bottom”

and his “wiener.” When asked how many times she had seen them, S.O. stated

she had seen Papa Anthony’s bottom more than once but his wiener only one

time. When asked why, she responded that “his wiener was on her leg but his

bottom wasn’t on anything.” She said his wiener was on her leg because she

was too short and he was too big. She stated he moved his wiener against her

leg and it was “gross.” His hands held her hips while he rubbed against her

body. She stated this had occurred more than one time.

       Haskins asked S.O. if anyone wanted to take her picture.             Haskins

responded that Papa Anthony had taken photos of her with a camera that said

“sex” on it. She said he also used his phone to take pictures of her. She stated

he took photos of her with her clothes off and that she was hopping in the

pictures because Papa Anthony had tied her to a chair.          S.O. said she had

refused to take her clothes off so he removed them. Afterwards, Papa Anthony

said he had lost her clothes and made her look around the house for them. S.O.

said Papa Anthony showed her the pictures of herself and asked if she thought

she looked cute. She thought they looked ugly because she was not wearing

any clothes. Papa Anthony uploaded the pictures to Facebook using a computer

in the kitchen. All of the incidents related to Papa Anthony allegedly occurred

when S.O. was between the age of three and six.

       On August 17, 2011, Olds was charged by trial information with

exploitation of a minor, lascivious acts with a child, indecent contact with a child,

lascivious conduct with a minor, false imprisonment, and indecent exposure.
                                       5


        The same month, S.O. recounted to her mother that Papa Anthony had

also made her massage his butt and that he had peed in her mouth. A second

CPC interview was scheduled.

        The second CPC interview took place on September 20, 2011. Again,

Rachel Haskins conducted the interview, and it was recorded. S.O. told Haskins

she had forgotten to tell her something the first time. She then stated Papa

Anthony had peed in her mouth while he was naked and she was clothed. She

stated Papa Anthony had her touch his wiener with her hand while he had one

hand on her shoulder and one on his wiener. After it happened, she spit into the

garbage and threw up. It happened just one time.

        On September 28, 2011, the State amended the trial information to add

one count of sexual abuse in the second degree.

        S.O. was deposed by defense counsel in February 2012.

        By the time trial began on March 10, 2014, S.O. was nine years old. She

was unable to remember anything substantive or any of the allegations she had

made.    Over the defendant’s objections, the trial court admitted both video

recordings of the CPC interviews as well as S.O.’s deposition. S.O. was at trial.

She testified and was cross-examined by Olds’ counsel.

        Officer Andrea Wilson testified about the search of Olds’ home.     One

picture recovered from Olds’ Facebook account was a photograph of himself and

S.O. and had been captioned “too sexy.”

        Officer Jerry Whitson testified about searching Olds’ computer, phone,

and cameras. No nude photos of S.O. were recovered.
                                         6


       Carryne Olds—the adopted daughter of the defendant—also testified for

the State at trial. She testified she had lived with her father for part of 2011 when

the investigation began. She stated the computer in the kitchen was password

protected and she was never allowed to use her father’s account but rather had

to use the guest account. At some point before the police executed a search

warrant for Olds’ home, the defendant approached Carryne and asked her how

to clear a computer and remove unwanted files. He then told her he was going

to have a friend “wipe” the computer. After Olds had the computer cleared, he no

longer kept his account password-protected, and Carryne was allowed to use it.

       Romello Olds—the son of the defendant—testified he had never

witnessed his father act inappropriately with S.O. or any other grandchildren. On

cross-examination, he stated his father had recently bought him a car and sent

him on a free trip for spring break.

       Olds’ expert, Hollida Wakefield, testified that children past the age of three

do not forget or repress really traumatic events.

       Prior to trial on November 12, 2013, the State filed a motion for preliminary

determination of admissibility seeking a preliminary ruling on the admissibility of

the S.O.’s interviews with Haskins, which occurred on June 17 and September

20, 2011. The State sought to admit the videos of the CPC interviews, alleging

as of the date of filing the motion, the child had “no recall or memory of the

events establishing the basis for the allegations in this case.” Olds filed a motion

in limine asking that the videos, any report, or statements of any lay witnesses

reciting statements of others be excluded. In its ruling the court noted the State

acknowledged the CPC interviews were testimonial. The court further concluded
                                          7


that if the witness was unable to testify to the events described in the interviews,

the witness was unavailable. However, the court concluded the interviews were

preliminarily admissible because Olds had a sufficient opportunity to cross-

examine the witness during a pretrial deposition taken February 14, 2012. At the

time of the deposition, S.O. was seven years of age.

       Following the close of evidence, on March 17, 2014, the jury returned

guilty verdicts on all seven counts against the defendant. Olds appeals.

II. Standard of Review.

       We review claims based on the Confrontation Clause de novo. State v.

Newell, 710 N.W.2d 6, 24 (Iowa 2006).

       “We review hearsay rulings for correction of errors at law because

admission of hearsay evidence is prejudicial to the nonoffering party unless the

contrary is shown.” State v. Elliiot, 806 N.W.2d 660, 667 (Iowa 2011).

       We review ineffective-assistance-of-counsel claims de novo.           State v.

Tompkins, 859 N.W.2d 631, 636 (Iowa 2015). A defendant may raise such a

claim on direct appeal if they have “reasonable grounds to believe that the record

is adequate to address the claim.” Id. at 637; see also Iowa Code § 814.7(2)

(2011).     Ordinarily,   we   preserve   such    claims   for   postconviction-relief

proceedings. Tompkins, 859 N.W.2d at 637.            “We prefer to reserve such

questions for postconviction proceedings so the defendant’s trial counsel can

defend against the charge.” Id. “We will resolve the claims on direct appeal only

when the record is adequate.” Id. However, it is a rare case in which the trial

record alone is sufficient to resolve a claim on direct appeal. Id.
                                           8


         We will uphold a trial court’s denial of a motion for judgment of acquittal if

there is substantial evidence to support the defendant’s conviction.          State v.

Adney, 639 N.W.2d 246, 250 (Iowa Ct. App. 2001). Substantial evidence is such

evidence as could convince a rational fact finder the defendant is guilty beyond a

reasonable doubt. Id. Our scope of review of sufficiency-of-evidence challenges

is for correction of errors at law. Iowa R. App. P. 6.907; see also Adney, 639
N.W.2d at 250. In reviewing such challenges, we give consideration to all the

evidence, not just that supporting the verdict, and view such evidence in the light

most favorable to the State. Adney, 639 N.W.2d at 250.

         The district court has broad discretion when ruling on motions for a new

trial in which the defendant alleges the verdict is contrary to the weight of the

evidence, and we review its decision for an abuse of that discretion. State v.

Nitcher, 720 N.W.2d 547, 559 (Iowa 2006). The weight-of-the-evidence standard

differs from the sufficiency-of-the-evidence standard in that the district court does

not view the evidence from a standpoint most favorable to the government. State

v. Taylor, 689 N.W.2d 116, 134 (Iowa 2004).            Rather, the court weighs the

evidence and considers the credibility of the witnesses. Id. While it has the

discretion to grant a new trial where a verdict rendered by the jury is contrary to

law or evidence, the court should do so only “carefully or sparingly.” Id. In our

review, we limit ourselves to the question of whether the trial court abused its

discretion; we do not consider the underlying question of whether the verdict is

against the weight of the evidence. State v. Reeves, 670 N.W.2d 199, 203 (Iowa

2003).
                                            9


III. Discussion.

       A. Confrontation Clause.

       The Sixth Amendment to the United States Constitution includes what is

described as the Confrontation Clause: “In all criminal prosecutions, the accused

shall enjoy the right . . . to be confronted with the witnesses against him.” The

clause bars “admission of testimonial statements of a witness who did not appear

at trial unless [s]he was unavailable to testify, and the defendant had had a prior

opportunity for cross examination.” Crawford v. Washington, 541 U.S. 36, 53–54

(2004).   “This constitutional provision reflects the preference for face-to-face

confrontation at trial and the right of cross-examination.” State v. Musser, 721
N.W.2d 734, 753 (Iowa 2006) (internal citations and quotation marks omitted).

       Olds appeals the admission of the CPC videos, the discovery deposition,

and the drawings done by S.O. because he maintains that, for all intents and

purposes, S.O. did not appear at trial. In other words, he argues that even

though he was technically able to confront the witness at trial, her lack of memory

so hindered his ability to cross-examine her that his constitutional right to

confront the witness was violated. He also argues that the prior deposition taken

of S.O. did not fulfill the requirement of “prior opportunity for cross-examination,”

so her prior statements should not have been admitted at trial.

       The Confrontation Clause provides defendants with the literal right to

confront their witnesses. See California v. Green, 399 U.S. 149, 156–57 (1970)

(“[I]t is this literal right to ‘confront’ the witness at the time of trial that forms the

core of the values furthered by the Confrontation Clause.”). “The Confrontation

Clause guarantees only an opportunity for effective cross-examination, not cross
                                        10


examination that is effective in whatever way, and to whatever extent, the

defense might wish.”    Tompkins, 859 N.W.2d at 640 (citing United States v.

Owens, 484 U.S. 554, 559 (1988)). “Although mere physical presence of the

declarant is not sufficient to satisfy the Constitutional requirement, a perfectly

satisfactory cross-examination is not required.” State v. Rojas, 524 N.W.2d 659,

664 (Iowa 1994).

       This case presents an extension to our supreme court’s ruling in State v.

Bentley, 739 N.W.2d 296 (Iowa 2007). In Bentley, the court concluded a CPC

interview, as occurred under our facts, was testimonial and if admitted, would

violate the Confrontation Clause if the witness was unavailable because Bentley

had no prior opportunity to cross-examine the witness. 739 N.W.2d at 301. The

witness was unavailable in Bentley because the witness was deceased. Id.

       The present case is distinguishable from Bentley because the complaining

witness who was now age nine, did take the witness stand, although she was

unable to recall any of the alleged criminal acts. However, a pretrial deposition

was taken by Olds’ counsel during a time when she could recall many of the

incidents.

       Here, S.O. attended the trial, testified, and was cross-examined by Olds.

Although her testimony was different than the prior statements that were

admitted, this does not implicate the Confrontation Clause. See Tompkins, 859
N.W.2d at 640 (“[T]he general rule is that when the declarant appears for cross-

examination at trial, the Confrontation Clause places no constraints at all on the

use of [her] prior statements.” (internal quotation marks omitted) (citing Crawford,
541 U.S. at 59 n.9)). Olds was able to cross-examine her in front of the jury—
                                        11


highlighting her lack of memory and the inconsistency in her testimony. The jury

was also able to view her demeanor. See Delaware v. Fensterer, 474 U.S. 15,

21–22 (1985) (“The Confrontation Clause includes no guarantee that every

witness called by the prosecution will refrain from giving testimony that is marred

by forgetfulness, confusion, or evasion.     To the contrary, the Confrontation

Clause is generally satisfied when the defense is given a full and fair opportunity

to probe and expose these infirmities through cross-examination, thereby calling

to the attention of the factfinder the reasons for giving scant weight to the

witness’ testimony.”). “[I]t is untenable to construe the Confrontation Clause to

permit the use of prior testimony to prove the State’s case where the declarant

never appears, but to bar that testimony where the declarant is present at trial,

exposed to the defendant and the trier of fact, and subject to cross-examination.”

Green, 399 U.S. at 166–67. The right to cross-examine is not denied by the

State “whenever the witness’ lapse of memory impedes one method of

discrediting [her].” Fensterer, 474 U.S. at 19. “The weapons available to impugn

the witness’ statement when memory loss is asserted will of course not always

achieve success, but successful cross-examination is not the constitutional

guarantee.” Owens, 484 U.S. at 560 (finding no confrontational violation where

cross-examination was of limited utility because, after the testimonial statement,

the witness suffered a head injury that impaired the witness’s memory).

      Other courts have reached similar conclusions. In State v. Cameron, 55
A.3d 272, 280–81 (Conn. 2012) overruled on other grounds by State v. Elson, 91
A.3d 862, 879 (Conn. 2014), the Supreme Court of Connecticut faced facts

similar to the present case.    In Cameron, the witness could remember the
                                          12


interview but not its content or anything else, yet the court determined the

Confrontation Clause had not been violated. 55 A.3d at 283–84. The court

canvassed other case law and concluded, “Sister state decisions . . . including

those in the child sexual abuse context, conclude similarly, and with near

uniformity, that a testifying witness who forgets both the underlying events and

her prior statements nonetheless appears for cross-examination at trial for

purposes of Crawford.”      Id. at 282 n.18 (internal quotation marks omitted).

Similar conclusions were reached in United States v. McHorse, 179 F.3d 889,

899–900 (10th Cir. 1999), and Yanez v. Minnesota, 562 F.3d 958, 963–64 (8th

Cir. 2009). The only exception or outlier is Goforth v. State, 70 So. 3d 174, 187

(Miss. 2011), which relied upon its state constitution to conclude the witness was

unavailable.

       In Tompkins, the court cited with approval the conclusion reached in

Owens that the Confrontation Clause “guarantees only an opportunity for

effective cross-examination, not cross-examination that is effective in whatever

way, or to whatever extent the defense might wish.” 859 N.W.2d at 640 (citing

Owens, 484 U.S. at 559).

       Here the cross-examination of S.O. may have been of limited utility, but

defense counsel was able to probe S.O.’s testimony and expose the infirmities to

the jury’s attention.1 See Fensterer, 474 U.S. at 22. As observed by one court,

“[A]ll the purposes of the confrontation clause are satisfied even when a witness

answers that he or she is unable to recall.” State v. Price, 146 P.3d 1183, 1192

1
  S.O. was able to recall a conversation with her mother in the past about Olds but not
the contents of the conversation and that Olds “did stuff” to her. She also recalled
talking to a lady on two occasions and drawing pictures.
                                            13


(Wash. 2006). “[W]hen a witness is asked questions about the events at issue

and about his or her prior statements, but answers that he or she is unable to

remember the charged events or the prior statements, this provides the

defendant sufficient opportunity for cross-examination to satisfy the confrontation

clause,” and “does not foreclose the admission of pretrial statements.” Id. We

reach the same conclusion under our facts and determine S.O. was available for

cross-examination and in fact was cross-examined about the events and prior

statements. Thus, the Confrontation Clause does not foreclose the admission of

the CPC interview or drawings created as a part of the interview process. See

Tompkins, 859 N.W.2d at 640 (“[W]here the witness takes the stand and is

available for cross-examination, the Confrontation Clause places no constraints

on the use of the witness’s prior testimonial hearsay statement.”). 2

       Olds also argues article 1, section 10 of the Iowa Constitution should be

interpreted differently than the Federal Constitution. Olds maintains that under

the Iowa Constitution we should find memory loss can inhibit cross-examination

2
  We acknowledge the district court made a preliminary determination prior to trial that
S.O. was unavailable because of lack of memory but found no Confrontation Clause
violation because Olds had the prior opportunity for cross-examination of the witness by
the pretrial deposition. In reaching this decision, the district court relied upon State v.
Liggins, 557 N.W.2d 263, 269 (Iowa 1996), to conclude S.O. was unavailable “within the
meaning of our rules of evidence.” We acknowledge Liggins relied upon the definition of
“unavailability of a witness” as defined by our rules of evidence to conclude there was no
violation of Liggins’ Sixth Amendment rights. 557 N.W.2d at 269 (concluding no violation
as Iowa Rule of Evidence 804(b)(1) permitted the use of a deposition as evidence where
the witness exhibited confusion and disorientation and admitted he had memory
troubles). However, Liggins was decided before both Crawford and Owens.
        In Owens, the court rejected the reliance upon the rules of evidence to determine
unavailability for purposes of the Confrontation Clause. 484 U.S. at 560–64. The
Owens court stated “the two characterizations are made for two entirely different
purposes and there is no requirement or expectation that they should coincide.” Id. at
564.
        Moreover, we conclude the principles espoused in Liggins have been completely
eroded by our supreme court’s recent decision in Tompkins, 859 N.W.2d at 640.
                                          14


to such a degree it violates the Confrontation Clause. We have not found—and

Olds has not cited—any authority where our supreme court distinguished

between the Iowa Constitution and Federal Constitution when analyzing the

Confrontation Clause. Moreover, Olds did not argue the Iowa Constitution and

Federal Constitution should be distinguished when analyzing the Confrontation

Clause at the district court.    Thus, we decline to consider the argument on

appeal.   See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a

fundamental doctrine of appellate review that issues must ordinarily be both

raised and decided by the district court before we will decide them on appeal.”).

       Olds also argues that the two-prong test delivered in Maryland v. Craig,

497 U.S. 836, 849–50 (1990), which is used to determine when face-to-face

confrontation with a child victim of sexual abuse may be excused and video used

instead, should be applied to this situation as well. However, the court has not

expanded the test contained in Maryland v. Craig to situations dealing with live

testimony involving a complaining witness who is unable to remember prior

statements. We decline to extend the test under these facts and decline the

invitation to interpret the Iowa Constitution differently under these facts.

       B. Hearsay Evidence.

       Olds also contends the district court erred by admitting the videos of

S.O.’s interviews at the CPC, the pictures drawn during the interviews, and the

out-of-court statements S.O. allegedly made to her mother because the evidence

was hearsay not subject to an exception.

       “Hearsay is not admissible except as provided by the Constitution of the

state of Iowa, by statute, by the rules of evidence, or by other rules of the Iowa
                                         15


Supreme Court.” Iowa R. Evid. 5.802. “The hearsay rule and the Confrontation

Clause are generally designed to protect similar values, but are not to be

equated with each other.” Rojas, 524 N.W.2d at 664. The “erroneous admission

of hearsay is presumed to be prejudicial unless the contrary is established

affirmatively.   However, we will not find prejudice if the admitted hearsay is

merely cumulative.” State v. Hildreth, 582 N.W.2d 167, 170 (Iowa 1998).

       1. Recordings of CPC Interviews. The district court admitted the videos

from the CPC interviews pursuant to the residual hearsay rule contained in Iowa

Rule of Evidence 5.807. The rule states:

       A statement not specifically covered by any of the exceptions in
       rules 5.803 or 5.804 but having equivalent circumstantial
       guarantees of trustworthiness, is not excluded by the hearsay rule,
       if the court determines that (A) the statement is offered as evidence
       of a material fact; (B) the statement is more probative on the point
       for which it is offered than any other evidence which the proponent
       can procure through reasonable efforts; and (C) the general
       purposes of these rules and the interests of justice will best be
       served by admission of the statement into evidence. However, a
       statement may not be admitted under this exception unless the
       proponent of it makes known to the adverse party sufficiently in
       advance of the trial or hearing to provide the adverse party with a
       fair opportunity to prepare to meet it, the proponent’s intention to
       offer the statement and the particulars of it, including the name and
       address of the declarant.

In other words, “[t]he requirements for admissibility under the residual exception

are five-fold: trustworthiness, materiality, necessity, service of the interests of

justice, and notice.” Rojas, 524 N.W.2d at 662–63. Olds conceded at trial that

he received notice of the State’s intent and had “fair opportunity to prepare to

meet it.” See Iowa R. Evid. 5.807. On appeal, Olds maintains the videotapes do

not contain the “circumstantial guarantees of trustworthiness” necessary to be

admitted under the residual exception.
                                         16

       We considered a similar factual situation in State v. Neitzel, 801 N.W.2d
612 (Iowa Ct. App. 2011). In Neitzel, the complaining witness was seven years

old when she told her parents she had been sexually abused by the defendant.
801 N.W.2d at 616. The child was interviewed approximately one week after

reporting the abuse at a child advocacy center, and the interview was recorded.

Id. at 617. When the criminal trial was held almost three years later, the witness,

then ten-years-old, testified she did not remember what had happened the last

time she was with the defendant. Id. The district court admitted the recording of

the interview. Id. On appeal, the defendant maintained the district court erred by

admitting the videotape because it was hearsay evidence not subject to an

exception. Id. at 621. Our court found the recording was admissible pursuant to

the residual hearsay exception.       Id. at 623.    We found the recording had

“sufficient guarantees of trustworthiness” because the interviewer was “educated

and trained in conducting this type of interview” and the witness was questioned

“based upon the child’s age.” Id. Moreover, the interview was conducted shortly

after the alleged abuse came to light, and the video “permitted the jury to hear

exactly what questions were asked and what [the witness] said in response,

while viewing [her] demeanor.” Id.

       For some of the same reasons, we believe the recordings of S.O.’s CPC

interviews were admissible pursuant to the residual hearsay exception.3 Our

supreme court stated the “‘guarantees of trustworthiness’ must be drawn from

the totality of the circumstances that surround the making of the statement and

3
  We acknowledge that the court in Neitzel also found the evidence admissible pursuant
to Iowa Rule of Evidence 5.803(4), statements made for medical diagnosis or treatment.
801 N.W.2d at 622.
                                           17

that render the declarant particularly worthy of belief.” Rojas, 524 N.W.2d at 663

(citing Idaho v. Wright, 497 U.S. 805, 820 (1990)).4 Here the interviews were

completed by an expert forensic interviewer shortly after the allegations surfaced

and well before the trial. Olds’ expert acknowledged the interviewer, Haskins,

followed all the proper procedures for the forensic interviews. The interviews

were videotaped, and as our supreme court noted in Rojas, a “videotape is more

reliable that many forms of hearsay because the trier of fact could observe for

itself how the questions were asked, what the declarant said, and the declarant’s

demeanor.” 524 N.W.2d at 663. We also note here there was no known reason

for fabrication.   We conclude the videotaped interviews and drawings have

guarantees of trustworthiness and were otherwise admissible under the residuary

hearsay clause.

       2. Mother’s testimony regarding S.O.’s prior statements. The district

court admitted Jamie Olds’ testimony regarding prior statements S.O. had made

to her. The court found the statements were nonhearsay pursuant to Iowa Rule

of Evidence 5.801(d)(1)(b). The rule provides a statement is not hearsay if, “[t]he

declarant testifies at the trial or hearing and is subject to cross-examination

concerning the statement,” and the statement is “consistent with the declarant’s

testimony and is offered to rebut an express or implied charge against the

declarant of recent fabrication or improper influence or motive.”

       The mother testified that S.O. told her “Papa Anthony made me have a

cigarette.” The mother testified she asked S.O. if they had any other secrets and

4
 In Wright, the Court approved a nonexhaustive list of factors to consider: spontaneity
and consistent reliability, mental state of declarant, use of terminology unexpected of a
child of similar age, and lack of motive to fabricate. 497 U.S. at 816.
                                           18


S.O. responded, “Yes. Papa Anthony makes up with me.”5 The court ruled the

statements were consistent with S.O.’s testimony that “Papa Anthony did stuff to

me.” The court found the defense had implied in its cross-examination of S.O.

that her mother had told her or influenced her to make the allegations.

       Olds maintains the district court was wrong to admit the testimony but

does not argue any specific error made by the district court. As a general rule,

“we will not speculate on the arguments [the appellant] might have made and

then search for legal authority and comb the record for facts to support such

arguments.” Hyler v. Garner, 548 N.W.2d 864, 876 (Iowa 1996). In most cases

the appellant’s “random mention of [an] issue, without elaboration or supportive

authority, is insufficient to raise the issue for our consideration.” Soo Line R. Co.

v. Iowa Dep’t of Transp., 521 N.W.2d 685, 691 (Iowa 1994).

       C. Admission of Discovery Deposition.

       Olds maintains the district court erred by admitting the prior deposition

taken of S.O. The discovery deposition of S.O. was read into evidence over the


5
  On appeal, Olds also maintains the district court erred because Jamie Olds was
allowed to testify about comments S.O. made regarding “how [Olds] molested her,
S.O.’s demonstration wherein she straddled a doll on a bed, her claim that Mr. OIds had
her massage his buttocks, tied her up and that he ‘peed in her mouth.’” However, Olds
did not object to any of the questions that elicited the statements, and the record does
not indicate he requested or received a standing objection to the line of testimony. See
Prestype Inc. v. Carr, 248 N.W.2d 111, 117 (Iowa 1976) (“Although a standing objection
may save trial time and be convenient for both court and counsel, it makes appellate
review infinitely more difficult and, for the litigants more uncertain. The allowance of
standing objections in trials at law is ordinarily not to be recommended.”). Because Olds
did not object to the testimony he now claims is improper, error was not preserved. See
Meier, 641 N.W.2d at 537 (“It is a fundamental doctrine of appellate review that issues
must ordinarily be both raised and decided by the district court before we will decide
them on appeal.”). Additionally, Olds does not argue trial counsel was ineffective for
failing to object. See Everett v. State, 789 N.W.2d 151, 156 (Iowa 2010) (“Ineffective-
assistance-of-counsel claims are an exception to the traditional error-preservation
rules.”).
                                         19


objections of defense counsel. The State offered the exhibit under the “former

testimony” exception to the hearsay rule pursuant to Iowa Rule of

Evidence 5.804(b)(1).    Over the defense’s objection that the deposition was

hearsay, the court permitted the deposition to be read pursuant to rule

5.801(d)(1)(a). This rule provides:

       Statements which are not hearsay. The following statements are
       not hearsay: (1) Prior statement by witness. The declarant testifies
       at the trial or hearing and is subject to cross-examination
       concerning the statement, and the statement is (A) inconsistent
       with the declarant’s testimony, and was given under oath subject to
       the penalty of perjury at a trial, hearing, or other proceeding, or in a
       deposition.

On appeal, Olds argues the discovery deposition was not admissible under the

rules of criminal procedure.6 Olds maintains the purpose and use of depositions

are addressed in the Iowa Rules of Civil Procedure 1.701 through 1.709 and are

incorporated by reference in Iowa Rule of Criminal Procedure 2.13. The rules

provide two instances in which depositions may be used at trial in lieu of live

testimony. Olds argues neither instance applies in the present case because the

deposition was not taken to perpetuate testimony but rather as a discovery

deposition. However, this issue was not presented to the district court. “It is a

fundamental doctrine of appellate review that issues must ordinarily be both

raised and decided by the district court before we will decide them on appeal.”

Meier, 641 N.W.2d at 537. “If a party fails to timely apprise the district court of an

issue, the matter is deemed unpreserved for our review.” State v. Hernandez-


6
  We acknowledge the deposition was testimonial, but its admission did not violate the
Confrontation Clause for the same reasons explained in connection with the CPC
interviews. See State v. Rainsong, 807 N.W.2d 283, 289 (Iowa 2011) (concluding
depositions are testimonial hearsay).
                                         20

Lopez, 639 N.W.2d 226, 233 (Iowa 2002). Thus, we decline to consider his claim

of error regarding the admission of S.O.’s deposition.

       D. Ineffective Assistance: Limiting Instruction.

       Olds maintains trial counsel was ineffective for failing to request a limiting

instruction addressing the questions asked by Rachel Haskins during the CPC

interviews.

       To succeed on a claim of ineffective assistance of counsel, Olds must

establish by a preponderance of the evidence: (1) his trial counsel failed to

perform an essential duty and (2) this failure resulted in prejudice. See State v.

Adams, 810 N.W.2d 365, 372 (Iowa 2012); accord Strickland v. Washington, 466
U.S. 668, 687 (1984). Reversal is warranted only where a showing of both of

these elements is made. Simmons v. State Pub. Defender, 791 N.W.2d 69, 75–

76 (Iowa 2010). If we conclude Olds has failed to meet his burden as it relates to

either prong, we need not decide whether he has satisfied his burden as it relates

to the remaining prong. See State v. Clay, 824 N.W.2d 494, 501 n.2 (Iowa 2012)

(“The court always has the option to decide the claim on the prejudice prong of

the Strickland test, without deciding whether the attorney performed deficiently.”).

Ordinarily,   we   preserve   ineffectiveness    claims   for   postconviction-relief

proceedings. Id. at 493. If the record is inadequate to address the claim on

direct appeal, we must preserve the claim for a postconviction-relief proceeding,

regardless of the potential viability of the claim. State v. Johnson, 784 N.W.2d
192, 198 (Iowa 2010).

       Olds relies on an unpublished case from our court for the proposition that

counsel had a duty to request a limiting instruction regarding the jury’s use of the
                                            21

questions asked by Haskins during the CPC interviews.                  In State v. Esse,

No. 03–1739, 2005 WL 2367779, at *3 (Iowa Ct. App. Sept. 28, 2005), nine

hours of recorded interviews of Esse with law enforcement were played for the

jury. The interviews “contain[ed] several statements that, if viewed as evidence,

indicate[d] Esse was lying or the agents had unspecified evidence of Esse’s

involvement beyond that which was introduced at trial.”                 Esse, 2005 WL
2367779, at *4. Pursuant to Iowa Rule of Evidence 5.105,7 Esse requested a

limiting instruction, which stated, “Statements and questions by law enforcement

officers during interviews with the Defendant are not evidence to be considered

for the truth. The Defendant’s answers and responses to those questions and

statements are evidence.” Id. at *3. The district court denied the request. We

concluded Esse was prejudiced by the district court’s refusal to include a jury

instruction because “the jury was entitled to give whatever weight to the evidence

that it saw fit, and because we [could] not known what weight it may have placed

on the agents’ statements.” Id. at *5.

       A review of the interviews shows Haskins affirmatively repeating what

S.O. stated.     For example, when S.O. stated, “Papa Anthony kissed me,”

Haskins responds, “Where were you when Papa Anthony kissed you?” and

“Where did Papa Anthony kiss you?” Such questioning might imply the incidents

alleged did take place. A defendant is entitled to have his guilt or innocence

determined solely upon the evidence and not upon nonevidentiary assertions

regarding his guilt or credibility. See State v. Graves, 668 N.W.2d 860, 874

7
  The rule states, “When evidence which is admissible as to one party or for one purpose
but not admissible as to another party or for another purpose is admitted, the court, upon
request, shall restrict the evidence to its proper scope and instruct the jury accordingly.”
                                          22


(Iowa 2003). However, the record on appeal is inadequate to address Olds’

claims as we do not know what reasons counsel may have had for not requesting

the instruction. See State v. Bentley, 757 N.W.2d 257, 264 (Iowa 2008) (“Even a

lawyer is entitled to his day in court, especially when his professional reputation

is impugned.”).        Thus, the issue of whether trial counsel was ineffective is

preserved for possible future postconviction-relief proceedings.      See State v.

Rubino, 602 N.W.2d 558, 563 (Iowa 1999) (“Ordinarily claims of ineffective

assistance of counsel are preserved for postconviction relief. That is particularly

true where the challenged actions of counsel implicate trial tactics or strategy

which might be explained in a record fully developed to address those issues.”

(citation omitted)).

       E. Sufficiency of the Evidence.

       Olds maintains the district court erred in overruling his motion for judgment

for acquittal.    The State has the burden to prove every fact necessary to

constitute the crime with which the defendant is charged. See State v. Gibbs,

239 N.W.2d 866, 867 (Iowa 1976).            When deciding if substantial evidence

supports the verdict, we view the evidence in the light most favorable to the

State. State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012). Olds does not argue

the State failed to prove an element of any of the crimes. Rather, he maintains

the jury’s guilty verdicts are not supported by substantial evidence because S.O.

testified inconsistently and Haskins used flawed interview techniques during the

CPC interviews. These arguments are more consistent with claims regarding the

weight of the evidence, and we will address them below. Otherwise, viewing the

evidence in the light most favorable to the State, a jury could reasonably believe
                                         23


S.O.’s statements made at the CPC interviews and in her deposition. Thus, the

district court properly denied Olds’ motion for judgment of acquittal.

       F. Weight of the Evidence.

       Olds maintains the district court abused its discretion in denying his

motion for new trial because the weight of the evidence does not support the

jury’s verdicts. Olds maintains S.O.’s testimony was “inconsistent” and “absurd.”

He argues that the statements she made during the CPC interviews were not

credible because she could not remember the substance of those allegations nor

making the allegations at the time of trial. He also maintains the testimony of

S.O.’s mother, Jamie Olds, was not credible because of “her extreme animosity

towards” the defendant.

       Olds maintains S.O. was not a credible witness because she was unable

to remember the details of her allegations or the substance at the time of trial.

However, S.O. made detailed allegations in two different CPC interviews. The

interviews were conducted by a trained professional. Olds’ own expert, Hollida

Wakefield, agreed Haskins’ interviews largely complied with the guidelines for

forensic interviews. S.O. stated Olds tied her up and took pictures of her without

her clothes on and uploaded them to Facebook. Although no nude images of

S.O. were found on Olds’ computer, he admitted the computer’s hard drive had

been wiped before the police searched it. Moreover, Olds’ daughter testified

Olds’ computer was always password protected and she was not allowed to use

it until after he had it “wiped clean.” The State did introduce one picture of Olds

and S.O.—taken when S.O. was approximately six years old—which Olds had

uploaded on Facebook and captioned “too sexy.”           In a CPC interview, S.O.
                                        24


stated her Uncle Romello had seen Olds on top of her and had thrown her to the

ground. Romello testified he had never seen Olds act inappropriately with S.O.

or any of his grandchildren. At the time of trial, Romello was living with Olds and

had recently received both an automobile and a free trip from Olds. Finally, Olds’

expert, Wakefield, testified that children past the age of three “don’t forget” and

do not repress “really traumatic events.”       On cross-examination, Wakefield

admitted she does not do psychotherapy anymore and has not seen more than

two children since 1990, with neither of those being in the last ten years. Her

current business comes from attorneys who retain her to review forensic

interviews, although she does not personally conduct “front line” forensic

interviews.

       The district court is not to disturb the jury’s verdict “against any mere

doubt of its correctness.”     Reeves, 670 N.W.2d at 203.          “Except in the

extraordinary case where the evidence preponderates heavily against the verdict,

trial courts should not lessen the jury’s role as the primary trier of facts and

invoke their power to grant a new trial.” State v. Shanahan, 712 N.W.2d 121,

135 (Iowa 2006).    Romello contradicted S.O.’s statements that he witnessed

Olds on top of her, and Olds’ expert testified that children do not forget traumatic

events—casting doubt on whether the allegations made by S.O. in the CPC

interviews were true. But “[a] jury is free to believe or disbelieve any testimony

as it chooses and to give as much weight to the evidence as, in its judgment,

such evidence should receive.” Liggins, 557 N.W.2d at 269. Moreover, Olds

maintains Jamie Olds’ testimony regarding what S.O. had told her is not credible

because of Jamie’s “extreme animosity towards” him, but it is not clear from the
                                          25


record that the jury was made aware of any such “extreme animosity.” We do

not believe this is an extraordinary case where the evidence preponderates

heavily against the jury’s verdict.    See Shanahan, 712 N.W.2d at 135.              The

district court did not abuse its discretion in denying Olds’ motion for new trial.

IV. Conclusion.

       Because S.O. appeared at trial and was cross-examined, Olds’ Sixth

Amendment right to confront the witnesses against him was not violated under

the Federal Constitution.      We decline the invitation to interpret the Iowa

Constitution differently, as the issue was not preserved for our review. We find

the district court properly admitted the recordings of the CPC interviews and

drawings pursuant to the residual hearsay rule. Because Olds maintains the

district court was wrong to admit the testimony of the mother about S.O.’s

previous statements but does not argue any specific error made by the district

court, we decline to address the issue.        Olds’ complaint wtih respect to the

admission of the pretrial deposition was also not preserved. Because the jury’s

verdicts are supported by substantial evidence, the district court did not err in

denying Olds’ motion for judgment of acquittal.         Because the weight of the

evidence also supports the verdicts, the district court did not abuse its discretion

in denying Olds’ motion for new trial.          Finally, we preserve for possible

postconviction-relief proceedings Olds’ claim that trial counsel was ineffective for

failing to request a limiting instruction regarding Haskins’ questions during the

CPC interviews. We affirm.

       AFFIRMED.